Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 17-21 are objected to because of the following informalities: claim 17, line 5, “by the processor” is redundant as such limitation is already recited in line 4;  
claim 17, line 7, “by the processor” is redundant as such limitation is already recited in line 4.  
Claim 18, line 3, “by the processor” is redundant as such limitation is already recited in line 2.  
Claim 19, line 3, “by the processor” is redundant as such limitation is already recited in line 2.  
Claims 20 and 21 are objected for being dependent on objected claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the optimal pulse parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the dependency was intended to be “12” as oppose to “11”.
Claim 16 recites the limitation "the parameter scan range" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears that the dependency was intended to be “12” as oppose to “11”.
Claim 19 recites the limitation "the optimal pulse parameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the parameter scan range" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Allowable Subject Matter
Claims 1-15 are allowed.
Claims 17, 18, 20  and 21 would be allowable if amended to overcome the objection sets forth above.
Claims 16 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record do not teach or fairly suggest in combination with the other claim limitations, the limitations of “an echo pattern component that generates an echo sequence based on a Pauli term, wherein the echo sequence amplifies the Pauli term; and a pulse component that generates a pulse sequence to calibrate a multi-qubit gate using the echo sequence”, recited in each of the base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633